Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on August 9, 2021.
Claim 4 is canceled.
Claims 7-11 and 17 are withdrawn.
Claims 18-19 are added.
Claims 1-3, 5-6, and 12-16 are amended.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-11 and 17 are directed to an invention (a method for forming a box and removing a box) non-elected without traverse.  Accordingly, claims 7-11 and 17 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-6, 12-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a plate comprising first gripping means and translatably moveable between a deployed position wherein the plate is near the end face of the chuck whereon the lateral flaps are intended to be folded and a folded position wherein the plate is away from the chuck and in that the chuck itself is moveable between a first wherein the first gripping means comprise suction means
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 11, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731